UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarter Ended March 31, 2013 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 000-31199 U.S. RARE EARTHS, INC. (Exact name of registrant as specified in its charter) Nevada 87-0638338 (State or other jurisdiction of incorporation) (IRS Employer File Number) 12 Gunnebo Drive, Lonoke, Arkansas (Address of principal executive offices) (zip code) (501) 676-2994 (Registrant's telephone number, including area code) Securities registered pursuant to Section 12 (b) of the Exchange Act: None None (Title of each class) (Name of each exchange on which registered) Securities registered pursuant to Section 12 (g) of the Exchange Act: Common (Title of Class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act.oYesþ No Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section15(d) of the Exchange Act.oYesþ No Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. þ YesoNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files).þYes oNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer," and "smaller reporting company" in Rule12b-2 of the Exchange Act. (Check one): Largeacceleratedfiler o Acceleratedfiler o Non-acceleratedfiler o Smallerreportingcompany þ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).oYesþNo As of May 20, 2013, the Company had 27,822,811 shares of common stock granted, subject to adjustment based on the terms of the Settlement Agreement discussed in Item 1, Legal Proceedings. TABLE OF CONTENTS Heading Page PART I - FINANCIAL INFORMATION Item 1. Financial Statements 3 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 4 Item 3. Quantitative and Qualitative Disclosures About Market Risk 8 Item 4. Controls and Procedures 8 PART II - OTHER INFORMATION Item 1. Legal Proceedings 9 Item1A. Risk Factors 10 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 17 Item 3. Defaults Upon Senior Securities 17 Item 4. Mine Safety Disclosure 17 Item 5. Other Information 17 Item 6. Exhibits 18 Signatures 19 2 PART I — FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS (UNAUDITED EXCEPT AS NOTED) Consolidated Balance Sheets – March 31, 2013 and December 31, 2012 (audited) F-1 Consolidated Statements of Operations – Three months ended March 31, 2013 and 2012 F-2 Consolidated Statements of Cash Flows – Three months ended March 31, 2013 and 2012 F-3 3 TABLE OF CONTENTS U.S. RARE EARTHS, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS March 31, December 31, ASSETS (Audited) CURRENT ASSETS: Cash $ $ Accounts receivable, less allowance for doubtful accounts of $2,920 and $47,255, respectively Total current assets EQUIPMENT, NET OTHER ASSETS: Mineral properties TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT CURRENT LIABILITIES: Accounts payable and accrued expenses $ $ Accounts payable and accrued expenses-related party Accrued compensation-officers Accrued interest Total current liabilities LONG-TERM DEBT: Note payable-related party Convertible debentures- related party Total liabilities COMMITMENTS AND CONTINGENCIES - - STOCKHOLDERS' DEFICIT: Preferred stock; 10,000,000 shares authorized, outstanding, respectively - - Common stock; 100,000,000 shares authorized, at $0.00001 par value, 27,822,811 and 27,628,366 shares issued and outstanding, respectively Additional paid-in capital Accumulated deficit ) ) Total stockholders' deficit ) ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ $ The accompanying notes are an integral part of these consolidated financial statements. F-1 TABLE OF CONTENTS U.S. RARE EARTHS, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS Three Months Ended, March 31, 2013 March 31, 2012 REVENUES Advertising revenues $ $ Total revenue Cost of revenues Gross margin OPERATING EXPENSES Selling, general and administrative expenses Exploration expense Total operating expenses (Loss) from operations ) ) OTHER INCOME (EXPENSE) Interest income - Interest expense ) ) Other income (expense) ) Total other income (expense) ) ) (LOSS) BEFORE INCOME TAXES ) ) INCOME TAX EXPENSE - - Net (loss) $ ) $ ) PER SHARE DATA: BASIC AND DILUTED (LOSS) PER SHARE $ ) $ ) WEIGHTED AVERAGE NUMBER OF SHARES OUTSTANDING - BASIC AND DILUTED The accompanying notes are an integral part of these consolidated financial statements. F-2 TABLE OF CONTENTS U.S. RARE EARTHS, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS Three Months Ended, March 31, 2013 March 31, 2012 OPERATING ACTIVITIES: Net loss $ ) $ ) Adjustments to Reconcile Net Loss to Net Cash Used by Operating Activities: Depreciation and amortization Common stock and warrants issued for services - Changes in Operating Assets and Liabilities: Accounts receivable ) Other current receivables - Accounts payable and accrued expenses Accrued compensation - officers - Accrued interest - Net cash (used in) operating activities ) ) INVESTING ACTIVITIES: Net cash (used in) investing activities - - FINANCING ACTIVITIES: Proceeds from note payable- related party - Repayment note payable- related party - ) Net cash provided by (used in) financing activities ) (DECREASE) IN CASH ) ) CASH AT BEGINNING OF PERIOD CASH AT END OF PERIOD $ $ Supplemental Cash Flow Disclosures: Cash paid for: Interest expense $
